  Case 17-15665         Doc 39     Filed 04/03/19 Entered 04/03/19 08:53:53              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17-15665
         LORETTA M PRICE MINOR

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 05/19/2017.

         2) The plan was confirmed on 07/12/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 01/23/2019.

         6) Number of months from filing to last payment: 20.

         7) Number of months case was pending: 22.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 17-15665       Doc 39        Filed 04/03/19 Entered 04/03/19 08:53:53                     Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor               $29,787.04
       Less amount refunded to debtor                          $2,229.24

NET RECEIPTS:                                                                                   $27,557.80


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $4,000.00
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                       $1,256.55
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $5,256.55

Attorney fees paid and disclosed by debtor:                     $0.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim       Principal      Int.
Name                                 Class   Scheduled      Asserted         Allowed        Paid         Paid
Acctrecmgt                       Unsecured          50.00           NA              NA            0.00       0.00
ALL CREDIT LENDERS               Unsecured         350.00           NA              NA            0.00       0.00
ALLGATE FINANCIAL LLC            Unsecured      2,550.00            NA              NA            0.00       0.00
AMERICAN WEB LOAN                Unsecured           0.00           NA              NA            0.00       0.00
AMERICAS FINANCIAL CHOICE        Unsecured          50.00           NA              NA            0.00       0.00
AMERICASH                        Unsecured           0.00      3,655.79        3,655.79           0.00       0.00
Americash                        Unsecured           0.00           NA              NA            0.00       0.00
ARNOLD SCOTT HARRIS              Unsecured           0.00           NA              NA            0.00       0.00
CASHNET USA                      Unsecured         400.00           NA              NA            0.00       0.00
CASTLE PAY DAY                   Unsecured         675.00           NA              NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured         244.00        620.40          620.40           0.00       0.00
Convergent Outsourcing Inc       Unsecured         130.00           NA              NA            0.00       0.00
CREDITORS PROTECTION SERVICE     Unsecured          90.00           NA              NA            0.00       0.00
FIRST NATIONAL COLLECTION BURE   Unsecured         267.00           NA              NA            0.00       0.00
FIRST PREMIER BANK               Unsecured         267.00           NA              NA            0.00       0.00
FIRST RATE FINANCIAL             Unsecured         500.00           NA              NA            0.00       0.00
GOLDEN VALLEY LENDING            Unsecured         600.00        700.00          700.00           0.00       0.00
IL DEPT OF REVENUE               Unsecured           0.00         91.40           91.40           0.00       0.00
IL DEPT OF REVENUE               Priority            0.00        321.67          321.67          97.05       0.00
ILLINOIS LENDING CORP            Unsecured         500.00        552.49          552.49           0.00       0.00
INTERNAL REVENUE SERVICE         Priority      39,795.45     36,681.64        36,681.64     11,066.23        0.00
INTERNAL REVENUE SERVICE         Secured           900.00      1,536.46        1,056.00      1,056.00      16.16
INTERNAL REVENUE SERVICE         Unsecured     20,206.04     23,536.47        23,536.47           0.00       0.00
INTERNAL REVENUE SERVICE         Unsecured            NA            NA           480.46           0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC    Unsecured            NA         700.00          700.00           0.00       0.00
JUST ENERGY                      Unsecured      1,132.00            NA              NA            0.00       0.00
MaxLend                          Unsecured           0.00           NA              NA            0.00       0.00
MIGDAL LAW GROUP                 Unsecured           0.00           NA              NA            0.00       0.00
NORTHLAND GROUP                  Unsecured         236.00           NA              NA            0.00       0.00
NORTHWESTERN MEDICAL FACULT      Unsecured          11.00           NA              NA            0.00       0.00
PAYDAY LOAN STORE                Unsecured         350.00      2,684.69        2,684.69           0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 17-15665      Doc 39     Filed 04/03/19 Entered 04/03/19 08:53:53                  Desc Main
                                  Document Page 3 of 4



Scheduled Creditors:
Creditor                                   Claim         Claim        Claim        Principal        Int.
Name                             Class   Scheduled      Asserted     Allowed         Paid           Paid
PHYSICIANS IMMEDIATE CARE    Unsecured          70.00           NA          NA             0.00         0.00
QC LENDERS                   Unsecured         400.00           NA          NA             0.00         0.00
REGIONAL ACCEPTANCE CORP     Unsecured            NA            NA     4,523.70            0.00         0.00
REGIONAL ACCEPTANCE CORP     Secured        8,500.00     16,148.70    11,625.00       9,608.56       457.25
SECOND ROUND LP              Unsecured         725.00           NA          NA             0.00         0.00
Sunrise Credit Service       Unsecured          32.00           NA          NA             0.00         0.00
TRIDENT ASSET MANAGEMENT     Unsecured          70.00           NA          NA             0.00         0.00
WEST BAY ACQUISITIONS        Unsecured          54.00           NA          NA             0.00         0.00


Summary of Disbursements to Creditors:
                                                          Claim          Principal                Interest
                                                        Allowed              Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                   $0.00             $0.00                    $0.00
      Mortgage Arrearage                                 $0.00             $0.00                    $0.00
      Debt Secured by Vehicle                       $11,625.00         $9,608.56                  $457.25
      All Other Secured                              $1,056.00         $1,056.00                   $16.16
TOTAL SECURED:                                      $12,681.00        $10,664.56                  $473.41

Priority Unsecured Payments:
       Domestic Support Arrearage                        $0.00             $0.00                    $0.00
       Domestic Support Ongoing                          $0.00             $0.00                    $0.00
       All Other Priority                           $37,003.31        $11,163.28                    $0.00
TOTAL PRIORITY:                                     $37,003.31        $11,163.28                    $0.00

GENERAL UNSECURED PAYMENTS:                         $37,545.40                 $0.00                $0.00


Disbursements:

       Expenses of Administration                         $5,256.55
       Disbursements to Creditors                        $22,301.25

TOTAL DISBURSEMENTS :                                                                    $27,557.80




UST Form 101-13-FR-S (09/01/2009)
  Case 17-15665         Doc 39      Filed 04/03/19 Entered 04/03/19 08:53:53                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/03/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
